Citation Nr: 1437602	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The issue of entitlement to a total disability rating based on individual unemployability by reason of service-connected disability has been raised by the Veteran in May 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Veteran served on active duty from June 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision.

In November 2010, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In January 2011 the Board remanded the case for additional development of the record.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The February 2014 brief is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a right knee disorder is being remanded to the Agent of Original Jurisdiction (AOJ).


FINDING OF FACT

To the extent that the AOJ granted service connection for lumbar spine multilevel stenosis (claimed as a low back condition), the matter certified on appeal is deemed to have been fully resolved.  


CONCLUSION OF LAW

As there is no remaining question of law or fact involving the claim of service connection for lumbar spine multilevel stenosis (claimed as a low back condition); the appeal has been rendered moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file indicates that the Veteran perfected an appeal as to the issue of service connection for a low back disorder, which the Board in January 2011 remanded for further development.  

Subsequently, however, the AMC in a June 2012 rating decision granted service connection for lumbar spine multilevel stenosis (claimed as a low back condition) noting that the issue was considered resolved in full.  The AMC also granted service connection for lumbar radiculopathy of the right lower extremity.  

Therefore, the Veteran's appeal as to this matter has been rendered moot as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Because there remains no case or controversy to resolve, the appeal to this extent is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal of the favorably resolved claim of service connection for a low back disorder is dismissed.  


REMAND

Written authorizations, dated in July 2013, were provided by the Veteran to obtain private medical records dealing with his claimed leg condition.  The authorizations were valid for 180 days.  As these records are pertinent to the claim of service connection for a right knee disorder, the Veteran should be asked to provide new authorizations in order for these records to be obtained.  

The Board also notes that, in October 2007, the Veteran submitted written authorization to obtain his treatment records dated in 1986 and 1987.  Although prior attempts were made to obtain these records, the Board in the January 2011 instructed that another attempt be made to obtain them.  

Subsequently the AMC in January 2011 requested that the Veteran send written authorization for any pertinent outstanding treatment records; however, he did not provide an authorization for the records to be obtained.  

As further development remains necessary for other reasons, the Veteran should be afforded one more opportunity to provide written authorization to obtain these records.  

Further, the Board in the January 2011 remand requested that any current treatment records be obtained from the Coatesville VA Medical Center (VAMC).  In May 2012 the Coatesville VAMC replied that they were unable to retrieve paper records.  On remand, they should be asked to provide any available electronic treatment records. 

Lastly, there is conflicting evidence in the claims folder as to whether the Veteran has a current right knee disorder.  On VA examination in March 2009 the examiner rendered a diagnosis of mild right knee strain; however, a VA examination in March 2012 found that the Veteran did not have a right knee disorder.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997). This "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

On remand, the Veteran should be afforded a VA examination in order to determine the nature and likely etiology of the claimed right knee disorder.

Accordingly, this remaining matter is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify any outstanding medical treatment received for his claimed right knee disorder since 2011.   

The Veteran should also be asked to provide authorization to obtain treatment records from District Counsel 33 and any other health care providers identified in his July 2013 authorizations, including  Jefferson University Hospital, and Andorra Woods Healthcare.  The AOJ then should obtain copies of any outstanding records from any identified treatment source.  

In addition, any current electronic or paper treatment records from the Coatesville VA Medical Center should be obtained.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed right knee disorder.  

All necessary special studies or tests should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner is asked to provide an opinion as to whether a right knee disorder is shown any time since the Veteran filed his claim in May 2007.  If so, the examiner must provide the diagnosis of the disability and opine whether it is at least as likely as not (50 percent probability or more) that the right knee disability is due to an event or incident of his period of active service.  

The examiner is asked to consider that the VA examiner in March 2009 rendered a diagnosis of mild right knee strain and that the VA examiner in March 2012 concluded that the Veteran did not have a right knee disorder.  

A complete rationale should be given for all opinions and should be based on examination findings  and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  

3. After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


